— In an action to set aside the transfer of certain real property, defendants appeal from a judgment of the Supreme Court, Westchester County (Burchell, J.), dated August 30, 1983, which, after a nonjury trial, inter alia, set aside the conveyance.
Judgment affirmed, with costs.
The transfer to Superior Carpentry Contractors, Inc. of certain real property amounted to a preferential transfer, in derogation of plaintiff’s rights, and thus lacked the indispensable element of good faith. Consequently, the conveyance was properly set aside (see, Debtor and Creditor Law §§ 272, 273; Laco X-Ray Sys. v Fingerhut, 88 AD2d 425, 432-433, lv dismissed 58 NY2d 970; Southern Indus. v Jeremias, 66 AD2d 178; Julien J. Studley, Inc. v Lefrak, 66 AD2d 208, 215, affd 48 NY2d 954). Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.